Citation Nr: 1243244	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  10-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in pertinent part, denied service connection for hypertension.  In an October 2008 rating decision of the RO in Oakland, California, the previous denial was confirmed and continued.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  Hypertension is not among the diseases associated with exposure to certain herbicide agents listed under 38 C.F.R. § 3.309(e).

3.  The Veteran's post-service diagnosed hypertension did not manifest within one year of separation from active service.

4.  The Veteran did not sustain an injury, disease, or event manifesting in hypertension during active service.

5.  Symptoms of hypertension were not chronic in service.

6.  Symptoms of hypertension have not been continuous since separation from service.

7.  The Veteran's post-service diagnosed hypertension is not related to active service.






CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an August 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the August 2008 letter included the type of evidence necessary to establish a disability rating and effective date.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and statements from the Veteran.

Although an examination or an opinion was not obtained in connection with the claim on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).  

In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the Veteran contends that his post-service diagnosed hypertension is related to herbicide exposure and/or a post-service assessment of intraocular pressure in the left eye, and review of the record does not indicate that hypertension or persistent or recurrent symptoms of hypertension may be associated with service or with another service-connected disability.

The Board acknowledges that in September 2008, the Veteran submitted a signed and competed Authorization and Consent to Release Information to VA, via a VA Form 21-4142, noting outstanding private treatment records from two facilities that may document his blood pressure readings during treatment for an eye injury in August 1969 and for a motorcycle accident in October 1972.  In the October 2008 rating decision, the RO noted that such records were not requested because, even if they still exist, they are irrelevant to establishing service connection on a presumptive basis as they are from a time period more than one year after separation from service in October 1967.  The Board finds that a remand for additional development for the Veteran's claim on appeal is not warranted.  The identified outstanding private treatment records, by the very nature of their assessment for other disorders and post-service dates, do not indicate that hypertension or persistent or recurrent symptoms of hypertension may be associated with service or continuous from separation from service.  Therefore, the decision is based on the evidence of record and VA's duty to assist the Veteran has been satisfied.  See 38 U.S.C.A. § 5103A(d)(2)(B); 38 C.F.R. § 3.159(e); Waters, 601 F.3d at 1278-79.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Hypertension 

The Veteran contends that his post-service diagnosed hypertension is related to herbicide exposure and/or the post-service assessment of intraocular pressure in the left eye.

At the outset, the Board notes that a veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (list of diseases) (2012); McCartt v. West, 12 Vet. App. 164, 166 (1999).  Review of the record shows the Veteran served in Vietnam from December 29, 1965 to December 17, 1966; however, in light of whether he was exposed to an herbicide agent during service, hypertension is not among the diseases listed under 38 C.F.R. § 3.309(e).  As a result, service connection for hypertension on a presumptive basis as due to exposure to certain herbicide agents is not available in this case.     

Next, consideration of whether service connection for hypertension may be granted on a presumptive basis will be considered as cardiovascular-renal disease, to include hypertension, is listed among the chronic diseases under 38 C.F.R. § 3.309(a).  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a).  However, as discussed in more detail below, hypertension is not shown to be manifested and/or diagnosed during the first post-service year.  As a result, service connection for hypertension on a presumptive basis as due to a chronic disease is not available in this case.

Lastly, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board considers whether service connection is warranted for hypertension on a direct basis.  

At the outset, the Board finds that the Veteran has a current disability of hypertension.  It is uncontroverted that the Veteran has been diagnosed with hypertension, as documented in VA outpatient treatment records dated from July 2002 to September 2007.  

Nonetheless, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event manifesting in hypertension during active service nor were symptoms of hypertension chronic in service.  At the time of entry to service in October 1964, the Veteran underwent an October 1964 entrance examination and exhibited a systolic pressure over diastolic pressure reading of 132 over 64 while sitting, and on an October 1964 Report of Medical History he marked "no" for having or ever having had high or low blood pressure.  Service treatment records do not reveal any complaints, treatment, or diagnosis of hypertension.  At the time of separation from service in October 1967, a September 1967 separation examination report documented a systolic pressure over diastolic pressure reading of 128 over 78 while sitting, and the Veteran again marked "no" for having or ever having had high or low blood pressure on a September 1967 Report of Medical History.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since separation from service in October 1967.  As indicated, the September 1967 separation examination report did not reflect clinical findings of hypertension.  Following separation from service, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until 1969.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 2 years after service is one factor that tends to weigh against a finding of continuous symptoms of hypertension after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Review of the private treatment records, reveal an August 1969 record which notes that another physician found the intraocular pressure in the left eye was elevated and recommended the eye pressure be rechecked.  Clinical evaluation revealed intraocular pressures in each eye were normal and the Veteran was diagnosed with borderline ocular hypertension medically controlled left eye.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007) (defining ocular hypertension as persistently elevated intraocular pressure in the absence of any other signs of glaucoma; it may or may not progress to open-angle glaucoma).  A June 1971 record further noted the Veteran's history of intraocular pressure of the left eye.  Moreover, diastolic blood pressure readings over 90mm were documented in private treatment records dated July 1988, October 1990, December 1991, September 1995, April 1997, June 1997, January 1998, December 1999, June 2000, October 2000, and May 2001.  

More recently, VA outpatient treatment records from July 2002 to September 2007 reveal findings and treatment for hypertension.  In July 2002, the Veteran exhibited diastolic blood pressure over 90mm and hypertension was characterized as high and asymptomatic.  A May 2005 record further noted the Veteran's medical history included hypertension, controlled with medications, and an assessment of ocular hypertension versus primary open angle glaucoma.  A November 2005 record included hypertension among the Veteran's active problems and in March 2006, hypertension was noted as borderline and asymptomatic.  November 2005 and September 2007 records also documented an assessment of open angle glaucoma secondary to elevated intraocular pressures of the left eye and intraocular pressure of the left eye, stable with medications.  

The Board acknowledges, as previously noted, that private treatment records, as identified by the Veteran in the September 2008 VA Form 21-4142, for an eye injury in August 1969 and for a motorcycle accident in October 1972, have not been obtained and associated with the record.  To the extent that such records reveal the Veteran's blood pressure readings at those times, such findings do not date back to the Veteran's period of active service nor will show a continuity of symptoms for hypertension dating back to service.  As a result, the Board finds that the Veteran does not assert, nor does the weight of the evidence illustrate, continuous symptoms of hypertension since separation from service

The Board further finds that the weight of the evidence demonstrates the Veteran's currently diagnosed hypertension is not related to active service.  As discussed above, the Veteran mainly contends that hypertension is related to service due to the alleged herbicide exposure therein.  Moreover, pursuant to the evidence of record, the Veteran's complaints and assessments of the claimed disorder are not documented as attributable to an injury, disease, or event manifesting in such a disorder during active service.

To the extent that the Veteran also asserts hypertension is related to the August 1969 documented findings of borderline ocular hypertension, the Board finds that such a finding is approximately two years after separation from service and the Veteran does not contend there are any outstanding private or VA outpatient treatment records from the time of separation from service to 1969 that indicate findings of hypertension.  Moreover, the Board notes that the Veteran is not competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his hypertension.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's post-service diagnosed hypertension and his period of active service, including no credible evidence of continuity of symptomatology since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The specified private and VA outpatient treatment records noted above are competent and probative medical evidence because they are factually accurate and supported by history and multiple consistent findings after each treatment session.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection on a direct basis and outweighs the Veteran's more recent contentions and treatment regarding post-service symptoms. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension, to include as due to herbicide exposure, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


